OPINION
MEYER, Justice.
After parental rights to an Indian child living in Fillmore County were involuntarily terminated, the White Earth Band of Ojibwe (the Band) petitioned for transfer of the ensuing preadoptive placement proceedings to its tribal court. The district court granted the Band’s motion and the court of appeals affirmed. Because we conclude that transfer of preadoptive proceedings to tribal court is not authorized by federal or state law, we reverse.
The subject of these proceedings is the sixth child of R.S. and L.S. L.S. is an enrolled member of the White Earth Band of Ojibwe; the district court record describes R.S. as Caucasian rather than Native American. The couple’s five older children have been removed from parental care. Parental rights to the oldest child were involuntarily terminated in 1990; parental rights with respect to another child were permanently suspended by the White Earth Tribal Court in January 2010 in a case transferred from a district court in Iowa. Three of the couple’s children remain in the custody of the Iowa Department of Human Services. Nothing in the record before us indicates that, at any time pertinent to these proceedings, either parent resided or was domiciled on the White Earth reservation. See Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48, 109 S.Ct. 1597, 104 L.Ed.2d 29 (1989) (domicile of a minor child is determined by that of the child’s parents).
In February 2010, Fillmore County petitioned the Fillmore County District Court under Minn.Stat. § 260C.301, subd. 1(b)(4) (2010) for termination of parental rights with respect to the couple’s sixth child. Under subdivision 1(b)(4) of section 260C.301, a termination of parental rights for palpable unfitness is presumed if a parent’s rights to another child have been involuntarily terminated. See id. The child was removed from parental custody and placed in third-party foster care; a guardian ad litem, who is the appellant here, was appointed for the child.
Fillmore County gave the White Earth Band of Ojibwe notice of the petition for termination of parental rights, as required by the Indian Child Welfare Act (ICWA), 25 U.S.C. § 1912(a) (2006). In awarding the County temporary custody of the child, *48the district court indicated that if the White Earth Tribal Court assumed jurisdiction of the matter before the admit/deny hearing on the County’s petition, the district court matter would be dismissed. On February 22, 2010, the Band intervened in the proceedings but asked the district court not to transfer the case “at this point in the proceedings.”
After a court trial in April 2010, at which a representative of the Band testified, the district court terminated parental rights with respect to the child on grounds of palpable unfitness, see Minn.Stat. § 260C.301, subd. 1(b)(4), and ordered that the child be placed with Fillmore County for preadoption proceedings.
About six weeks later, the Band moved to transfer jurisdiction of the preadoptive placement proceeding to its tribal court. The district court granted the Band’s motion, over the objections of the guardian ad litem, under 25 U.S.C. § 1911(b) (2006).1 The court held that although transfer of the preadoptive proceedings was not authorized under a literal reading of ICWA, Congress nevertheless intended to allow transfer in this situation because ICWA “as a whole” was intended to curtail state authority over Indian child custody matters. The court further held that a 2007 Tribal/State Agreement between the Minnesota Department of Human Services and 11 Minnesota tribes (including the Band), although not expanding the jurisdiction established by ICWA, supported the conclusion that the State and the Band had concurrent jurisdiction over the pre-adoptive proceedings. Finally, the court concluded that the guardian ad litem had not established by clear and convincing evidence that there was good cause, within the meaning of 25 U.S.C. § 1911(b), to deny transfer to the tribal court.
On the appeal of the guardian ad litem, the court of appeals affirmed but on different grounds. In re Welfare of the Child of R.S. and L.S., 793 N.W.2d 752, 761 (Minn.App.2011). The court of appeals held that ICWA neither requires nor prohibits transfer of preadoptive proceedings to tribal court, leaving the question to state sources of law. Id. at 759. The appellate court further held that transfer of jurisdiction over the preadoptive placement proceeding was a procedural matter, not a matter of substantive law, and therefore the Minnesota Rules of Juvenile Protection Procedure controlled over any conflicting statute. 793 N.W.2d at 761. The appellate court transferred the matter to the White Earth Tribal Court under Minn. R. Juv. Prot. P. 48.01, subd. 3, which provides in pertinent part: “Upon motion or request of an Indian child’s parent, Indian custodian, or tribe pursuant to subdivision 1 [of Rule 48.01], the court shall issue an order transferring the juvenile protection matter to the Indian child’s tribe absent objection by either parent ... or a finding of good cause to deny transfer.... ” 793 N.W.2d at 760.
We granted the guardian ad li-tem’s petition for review. We review the lower courts’ construction and application of rules of procedure de novo. See Shamrock Dev., Inc. v. Smith, 754 N.W.2d 377, 382 (Minn.2008) (civil procedure); State v. Dahlin, 753 N.W.2d 300, 305 (Minn.2008) *49(criminal procedure); In re GlaxoSmith-Kline PLC, 699 N.W.2d 749, 753 (Minn.2005) (civil appellate procedure). We similarly review de novo the lower courts’ interpretation of statutes. Imperial Developers, Inc. v. Calhoun Dev., LLC, 790 N.W.2d 146, 148 (Minn.2010).
I.
Under the Supremacy Clause, U.S. Const, art. VI, § 2, the decision to transfer jurisdiction of these preadoptive placement proceedings to the tribal court must meet the minimum requirements of the Indian Child Welfare Act (ICWA), 25 U.S.C. §§ 1901-1963 (2006).
Congress enacted ICWA in 1978 to address the “rising concern ... over the consequences ... of abusive child welfare practices that resulted in the separation of large numbers of Indian children from their families and tribes through adoption or foster care placement, usually in non-Indian homes.” Holyfield, 490 U.S. at 32, 109 S.Ct. 1597. In 25 U.S.C. § 1911(a), Congress granted the tribal court “jurisdiction exclusive as to any State over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of such tribe” or who is a ward of the tribe. (Emphasis added.) Therefore, with respect to an Indian child who resides within or is domiciled within the child’s tribe’s reservation, state courts have no jurisdiction over any child custody proceeding.
With respect to an Indian child who does not reside and is not domiciled within the reservation of his or her tribe, ICWA establishes “minimum Federal standards” for proceedings in state courts. 25 U.S.C. § 1902. Those minimum standards require, for example, that the child’s tribe be given notice of the proceedings, id. § 1912(a); that the child’s tribe have the right to intervene, id. § 1911(c); and that the parents of the Indian child, if indigent, have the right to court-appointed counsel, id. § 1912(b).
However, these minimum procedural standards differ depending on the particular type of proceeding at issue. For example, 25 U.S.C. § 1912(a) requires that the child’s tribe be given notice of proceedings in two of the four defined types of child custody proceedings: foster care placement and termination of parental rights. See 25 U.S.C. § 1903(1) (defining four types of child custody proceedings: “foster care placement,” “termination of parental rights,” “preadoptive placement,” and “adoptive placement”). Indeed, the statute forbids a foster care placement or termination of parental rights proceeding until at least ten days after the tribe receives such notice. 25 U.S.C. § 1912(a). But section 1912(a) does not require notice to the child’s tribe in the two other types of child custody proceedings: preadoptive and adoptive placement proceedings.
Similarly, 25 U.S.C. § 1911(c) gives the child’s tribe the right to intervene “at any point” in two of the four defined types of child custody proceedings — foster care placement and termination of parental rights — but does not give the child’s tribe the right to intervene in state court proceedings for preadoptive or adoptive placement. 25 U.S.C. § 1912(c) gives each party the right to examine reports and other documents filed with the state court in a foster care placement or termination of parental rights proceeding, but does not extend that right in state court proceedings for preadoptive or adoptive placement. 25 U.S.C. § 1914 gives an Indian child and her parents the right to petition for invalidation of foster care placement or termination of parental rights upon a showing that the proceedings violated 25 U.S.C. §§ 1911, 1912, and 1913, but does *50not extend such right to the invalidation of preadoptive or adoptive placement.
25 U.S.C. § 1911(b) provides for the transfer to tribal court of two of the four types of child custody proceedings — foster care placement and termination of parental rights:
In any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child’s tribe, the court, in the absence of good cause to the contrary, shall transfer such proceeding to the jurisdiction of the tribe, absent objection by either parent, upon the petition of either parent or the Indian custodian or the Indian child’s tribe: Provided, That such transfer shall be subject to declination by the tribal court of such tribe.
The court of appeals concluded that 25 U.S.C. § 1911(b) is ambiguous with respect to the transfer to tribal court of preadoptive placement proceedings, and therefore the question of transfer of pre-adoptive proceedings to tribal court is to be resolved based on state law. 793 N.W.2d at 759-60. We conclude that 25 U.S.C. § 1911(b) is not ambiguous on the subject of transfer to tribal court of pre-adoptive proceedings involving an Indian child not residing or domiciled on the child’s tribe’s reservation. Rather, we conclude that ICWA does not permit the transfer of such proceedings. We further conclude that, even if 25 U.S.C. § 1911(b) were ambiguous, state law cannot create jurisdiction in the tribal court where federal law has not.
A.
In 25 U.S.C. § 1911(a), Congress granted the tribal court “jurisdiction exclusive as to any State over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of such tribe” or who is a ward of the tribe. (Emphasis added.) Therefore, with respect to an Indian child who resides within or is domiciled within the child’s tribe’s reservation, state courts have no jurisdiction over any child custody proceeding.
But the child who is the subject of these proceedings and the child’s parents all resided in Fillmore County. Moreover, neither the child nor the child’s parents are domiciled on the White Earth reservation, and the district court record indicates that R.S. is not Native American. As a result, the tribal court lacked inherent jurisdiction over the termination of parental rights proceedings. See Montana v. United States, 450 U.S. 544, 566, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981) (tribe lacked inherent power to regulate activities of non-tribal members on non-Indian land); 25 U.S.C. § 1302(a)(8) (2006) (requiring due process of law in Indian tribal court proceedings).
Therefore, the tribal court could assume jurisdiction over the proceeding, if at all, only by Congressional grant. 25 U.S.C. § 1911(b) provides:
In any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child’s tribe, the court, in the absence of good cause to the contrary, shall transfer each proceeding to the jurisdiction of the tribe, absent objection by either parent upon the petition of either parent or the Indian custodian or the Indian child’s tribe: Provided, That such transfer shall be subject to declination by the tribal court of such tribe.
We are persuaded that Congress did not intend to permit the transfer of adoptive and preadoptive placement proceedings to *51tribal courts. We cannot assume that, having specifically used a term in section 1911(a) — “child custody proceeding” — that includes preadoptive and adoptive proceedings, Congress was simply careless in using terms in section 1911(b) — “foster care placement” and “termination of parental rights” — that exclude preadoptive and adoptive placement proceedings. See Russello v. United States, 464 U.S. 16, 23, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983) (“We refrain from concluding here that the differing language in the two subsections has the same meaning in each. We would not presume to ascribe this difference to a simple mistake in draftsmanship.”).
Rather, we are bound by the plain language of the statute. Under the plain language of 25 U.S.C. § 1911(b), tribal courts have presumptive jurisdiction over two types of child custody proceedings— foster care placement and termination of parental rights — involving Indian children who do not reside and are not domiciled on their tribe’s reservation. But, again under the plain language of 25 U.S.C. § 1911(b), Congress has not granted tribal courts jurisdiction over preadoptive and adoptive placement proceedings involving Indian children who do not reside and are not domiciled on their tribe’s reservation. Where a statute is clearly limited to specifically enumerated subjects, we do not extend its application to other subjects by process of construction. Martinco v. Hastings, 265 Minn. 490, 495, 122 N.W.2d 631, 637 (1963).
The court of appeals concluded that because section 1911(b) neither expressly requires nor expressly prohibits transfer of other types of child custody proceedings — preadoptive and adoptive placement proceedings' — -the statute was ambiguous. 793 N.W.2d at 757. We disagree. “[Silence in a statute regarding a particular topic does not render the statute unclear or ambiguous unless the statute is susceptible of more than one reasonable interpretation.” Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 760 (Minn.2010). Moreover, we do not read the differing language in the two subsections as congressional “silence.” Rather, we read the differing language as drawing an express distinction between foster care and termination of parental rights proceedings on the one hand, and preadoptive and adoptive placement proceedings on the other.
The differing language in the two subsections cannot be read in isolation from the other provisions of ICWA. See State v. Gaiovnik, 794 N.W.2d 643, 647 (Minn.2011) (“When interpreting statutes, we do not examine different provisions in isolation.”) We construe statutes “as a whole” and “in the light of their context.” See Christensen v. Hennepin Transp. Co., Inc., 215 Minn. 394, 409, 10 N.W.2d 406, 415 (1943). As discussed above, Congress distinguished among the four types of child custody proceedings — foster care placement, termination of parental rights, pre-adoptive placement, and adoptive placement — throughout ICWA. For example, it required the “testimony of qualified expert witnesses” in foster care placement and termination of parental rights proceedings, but not in preadoptive and adoptive placement proceedings. 25 U.S.C. § 1912(e), (f). It allowed for the invalidation of foster care placement and termination of parental rights for violation of certain procedural provisions of ICWA, but did not permit the invalidation of preadoptive or adoptive placements. 25 U.S.C. § 1914. It gave the child’s tribe the right to notice and intervention in foster care and termination proceedings, but not adoption proceedings. See 25 U.S.C. §§ 1911(b), 1912(a). These distinctions support our conclusion that in 25 U.S.C. § 1911(b), Congress intended to limit the types of *52child custody proceedings that can be transferred to tribal courts to foster care placement and termination of parental rights.
The dissent relies upon an extensive and well-researched history of the treatment of Indian children to support its interpretation of section 1911(b). But such an historical recitation is extrinsic evidence, and we do not turn to extrinsic evidence to interpret a statute unless it is, in the first instance, ambiguous. Feick v. State Farm Mut. Auto. Ins. Co., 307 N.W.2d 772, 775 (Minn.1981) (holding that in the absence of any ambiguity in the express language of a statute, resort to extrinsic aids to determine legislative intent is unnecessary and improper). The dissent fails to point out any ambiguity in the express language of section 1911(b). Moreover, extrinsic evidence can be used only to resolve existing statutory ambiguity; it cannot be used to create ambiguity where none exists. Knopp v. Gutterman, 258 Minn. 33, 40, 102 N.W.2d 689, 695 (1960).
In addition, section 1911(b) requires transfer “upon the petition of either parent or the Indian custodian.” But once the case has progressed to preadoptive or adoptive placement, parental rights have necessarily been terminated. The dissent’s expansive reading of section 1911(b) would grant the Indian child’s parents standing to petition the state court for transfer, even though their parental rights have been terminated and they are no longer parties to the state court proceedings. See Minn.Stat. § 260C.317, subd. 1 (2010) (providing that upon termination of parental rights “the parent shall have no standing to appear at any further legal proceeding concerning the child”).
Other courts have considered whether transfer of preadoptive and adoptive placement proceedings to tribal courts is permitted by section 1911(b), and come to differing conclusions. But courts that have concluded that transfer of preadop-tive and adoptive placement proceedings to tribal courts is permitted have done so only by disregarding the plain language of ICWA in favor of “the intended purpose of the act.” See In re M.S. and K.S., 237 P.3d 161, 165 (Okla.2010). For example, in In re M.S. and K.S., the Oklahoma Supreme Court required transfer of preadop-tive placement proceedings involving two Indian children not residing on the reservation, despite the language of section 1911(b), based on “[c]ongressional intent and the purpose of the ICWA.” 237 P.3d at 165. That purpose, the Oklahoma court noted, is stated in ICWA itself:
The Congress hereby declares that it is the policy of this Nation to protect the best interests of Indian children and to promote the stability and security of Indian tribes and families by the establishment of minimum Federal standards for the removal of Indian children from their families and the placement of such children in foster or adoptive homes which will reflect the unique values of Indian culture, and by providing for assistance to Indian tribes in the operation of child and family service programs.
Id. at 165-66 n. 9 (quoting 25 U.S.C. § 1902).
We do not agree with the Oklahoma court that congressional policy regarding Indian tribes and families is not served by keeping a preadoptive placement proceeding in state court. ICWA establishes certain preferences for the placement of Indian children in foster and adoptive homes. See 25 U.S.C. § 1915(b). For example, preference is to be given in foster care or preadoptive placements, in the absence of good cause to the contrary, first to “a member of the Indian child’s extended family” and then to “a foster home li*53censed, approved, or specified by the Indian child’s tribe.” Id. Preferences apply only to adoptive placements made by the state courts. 25 U.S.C. § 1915(a) (“In any adoptive placement of an Indian child under State law....”). Moreover, where the child’s tribe has established a different order of preference, the state court is obligated to follow that order of preference “so long as the placement is the least restrictive setting appropriate to the particular needs of the child.” 25 U.S.C. § 1915(c). It is therefore not necessary to transfer a preadoptive or adoptive placement proceeding to tribal court in order to assure that “placement of [Indian] children in foster or adoptive homes ... will reflect the unique values of Indian culture.” 25 U.S.C. § 1902.
In contrast, courts that have hewn to the plain language of section 1911(b) have concluded that section 1911(b) does not permit the transfer of preadoptive and adoptive placement proceedings. In re A.P., 289 Mont. 521, 962 P.2d 1186, 1190 (1998); In re J.B., 900 P.2d 1014, 1016 (Okla.App.1995), overruled by In re M.S. and K.S., 237 P.3d at 167.
We conclude that 25 U.S.C. § 1911(b) is not ambiguous and, with respect to an Indian child not residing or domiciled on his or her tribe’s reservation, permits transfer to tribal court of only foster care placement and termination of parental rights proceedings. We therefore reverse the court of appeals and remand the matter to the district court for reinstatement of the preadoptive placement proceedings and reappointment of a guardian ad litem for the child.
B.
The court of appeals concluded that because 25 U.S.C. § 1911(b) is ambiguous with respect to the transfer of preadoptive and adoptive placement proceedings, Congress intended “other state sources of law [to] authorize the transfer of preadoptive-placement proceedings to Indian tribes with concurrent jurisdiction.” 793 N.W.2d at 760. Although not essential to our resolution of the case, we nevertheless address this aspect of the court of appeals’ opinion.
As we have noted, because one of the child’s parents is neither Native American nor resided on or was domiciled on the White Earth reservation, the White Earth tribal court lacked jurisdiction over the proceedings for termination of parental rights. See Montana, 450 U.S. at 566, 101 S.Ct. 1245 (tribe lacked inherent power over the activities of non-tribal members on non-Indian land). The parties cite no case (and we have found none) in which a tribal court had jurisdiction over preadop-tive or adoption placement proceedings concerning an Indian child who neither resided on nor was domiciled on the tribe’s reservation. Cf. Fisher v. Dist. Court, 424 U.S. 382, 389, 96 S.Ct. 943, 47 L.Ed.2d 106 (1976) (jurisdiction of tribal court over proceedings for adoption of Indian child residing on the reservation is exclusive).
Respondents contend that 25 U.S.C. § 1919(a), by authorizing states and tribes to enter into agreements regarding jurisdiction over proceedings involving Indian children, permits Minnesota and the White Earth Band of Ojibwe to agree to the transfer of these preadoptive proceedings even if section 1911 does not. We disagree.
The question before the court of appeals in this case was not the transfer of pre-adoptive placement proceedings to a tribal court with concurrent jurisdiction, but the endowment of the tribal court with jurisdiction. 25 U.S.C. § 1919(a) provides:
States and Indian tribes are authorized to enter into agreements with each other respecting care and custody of Indian children and jurisdiction over *54child custody proceedings, including agreements which may provide for orderly transfer of jurisdiction on a case-by-case basis and agreements which provide for concurrent jurisdiction between States and Indian tribes.
Section 1919(a) allows states and tribes to agree to “orderly transfer of jurisdiction” and “concurrent jurisdiction.” But nothing in the plain language of section 1919(a) allows states and tribes to create tribal jurisdiction where none previously existed.
Minnesota, claiming authority under 25 U.S.C. § 1919, authorized the Commissioner of Human Services to enter into agreements with Minnesota tribes:
The commissioner is hereby authorized to enter into agreements with Indian tribes pursuant to [25 U.S.C. § 1919] respecting care and custody of Indian children and jurisdiction over child custody proceedings, including agreements which may provide for orderly transfer of jurisdiction on a case-by-case basis and agreements which provide for concurrent jurisdiction between the state and an Indian tribe.
Minn.Stat. § 260.771, subd. 5 (2010). The Commissioner and 11 Minnesota tribes entered into such an agreement in 1998. The parties amended the agreement in 2007. See 2007 Indian Child Welfare Tribal/State Agreement (Minn. Dep’t of Human Servs. Feb.2007) available at https://edocs.dhs.state.mn.us/lfserver/ Legacy/DHS-5022-ENG.
We conclude, for two reasons, that the 2007 Tribal/State Agreement also does not provide authority for transfer of pre-adoptive and adoption placement proceedings. First, the 2007 Tribal/State Agreement itself disavows any intent to change the jurisdictional provisions of ICWA “in any manner.” 2007 Tribal/State Agreement at 4. As we have explained above, ICWA does not authorize the transfer of preadoptive or adoptive placement proceedings to tribal court when the child neither resides on nor is domiciled on the reservation.
Second, Minn.Stat. § 260.771, subd. 5— the statute authorizing the Commissioner of Human Services to enter into the 2007 Tribal/State Agreement — cannot be interpreted as granting the Department of Human Services, an executive-branch agency, the power to expand or contract the jurisdiction of either the state courts or the tribal courts. Under Minn. Const, art. Ill, § 1:
The powers of government shall be divided into three distinct departments: legislative, executive and judicial. No person or persons belonging to or constituting one of these departments shall exercise any of the powers properly belonging to either of the others except in the instances expressly provided in this constitution.
The Legislature can delegate legislative functions, but not legislative power. Minn. Pollution Control Agency v. Hatfield, 294 Minn. 260, 267, 200 N.W.2d 572, 576 (1972). We explained the difference between legislative functions and legislative power in State ex rel. Interstate Air-Parts, Inc. v. Metropolitan Airports Commission, 228 Minn. 175, 190, 25 N.W.2d 718, 728 (1947): legislative function “requires action prescribed by law,” whereas legislative power “involves the power to make law.” Under this test, the power to prescribe the jurisdiction of the district court is “the power to make law,” a power that the Legislature cannot constitutionally delegate.
The provision of the 2007 Tribal/State Agreement requiring transfer of “any child placement/custody proceedings,” 2007 Tribal/State Agreement at 6, is therefore void to the extent that it purports to re*55quire transfer of preadoptive and adoptive placement proceedings involving an Indian child not residing or domiciled on the reservation of the child’s tribe. The parties point us to no other authority for transfer of such preadoptive and adoptive placement proceedings, and we have found none. We conclude that with respect to an Indian child not residing or domiciled on the child’s tribe’s reservation, transfer is limited to foster care placement and termination of parental rights proceedings.
II.
The court of appeals further concluded that because 25 U.S.C. § 1911(b) neither prohibited nor permitted transfer of pre-adoptive placement proceedings to tribal court, transfer was authorized by Rule 48.01 of the Rules of Juvenile Protection Procedure. 793 N.W.2d at 761. Because we reverse the court of appeals as to its interpretation of section 1911(b), the authority for transfer under Rule 48 is not essential to our resolution of the case. We nevertheless address the issue because of its importance.
Rule 48.01, subd. 3, Minn. R. Juv. Prot. P., provides:
Upon motion or request of an Indian child’s parent, Indian custodian, or tribe pursuant to subdivision 1 [of Rule 48.01], the court shall issue an order transferring the juvenile protection matter to the Indian child’s tribe absent objection by either parent pursuant to subdivision 4 [of Rule 48.01] or a finding of good cause to deny transfer pursuant to subdivision 6(b) [of Rule 48.01], and shall proceed pursuant to Rule 48.02 [regarding communication between the district court and the tribal court]. The order transferring the juvenile protection matter to the Indian child’s tribe shall order jurisdiction of the matter retained pursuant to subdivision 7 [of Rule 48.01] until the Indian child’s tribe exercises jurisdiction over the matter.
The court of appeals concluded that Rule 48.01 was procedural, rather than substantive, and therefore controlled over any conflicting statute. 793 N.W.2d at 761. Purely procedural rules do prevail over contradictory statutes. See In re Welfare of J.R., Jr., 655 N.W.2d 1, 3 (Minn.2003). But the rules of procedure we promulgate are “limited to governing the procedure in the ... courts of this state” and cannot “in any respect ... legislate where substantive law is involved.” Anderson v. Twin City Rapid Transit Co., 250 Minn. 167, 184, 84 N.W.2d 593, 604 (1957); see also Minn.Stat. § 480.051 (2010) (authorizing the supreme court “to regulate the pleadings, practice, procedure, and the forms thereof in civil actions in all courts of this state” but providing that “[s]uch rules shall not abridge, enlarge, or modify the substantive rights of any litigant”).
“Substantive law is that part of law which creates, defines, and regulates rights, as opposed to ‘adjective or remedial law,’ which prescribes method[s] of enforcing the rights or obtaining redress for their invasion.” Anderson, 250 Minn. at 184 n. 7, 84 N.W.2d at 604 n. 7 (quoting Black’s Lato Dictionary 1598 (4th ed.1968)). In contrast, procedural law “neither creates a new cause of action nor deprives defendant of any defense on the merits.” Stern v. Dill, 442 N.W.2d 322, 324 (Minn.1989) (quoting Strauch v. Superior Court, 107 Cal.App.3d 45, 165 Cal.Rptr. 552, 554 (1980)).
We conclude that transfer of preadop-tive placement proceedings to tribal court would create, define, and regulate the rights of the parties. For example, the state court proceeding is subject to the adoption placement preferences established by ICWA, but a tribal court pro*56ceeding is not. See 25 U.S.C. § 1915(a) (establishing placement preferences for “any adoptive placement of an Indian child under State law ” (emphasis added)). Furthermore, the Band asserts that it only suspends — and does not terminate — parental rights, suggesting that R.S. and L.S. may have some rights in a tribal court proceeding for preadoptive or adoptive placement, even though parental rights were terminated by the state court. Because transfer of the preadoptive placement proceeding to tribal court would create, define, and regulate the rights of the parties, we conclude that Rule 48.01 is substantive, not procedural, with respect to preadoptive and adoption placement proceedings.
To the extent that the transfer provision of Rule 48.01 is substantive, it is therefore effective only if some other source of law authorizes transfer. As we have explained above, transfer of preadoptive and adoption placement proceedings is not authorized under ICWA. We conclude that with respect to an Indian child not residing or domiciled on the child’s tribe’s reservation, Rule 48 of the Minnesota Rules of Juvenile Protection Procedure, providing for transfer of “the juvenile protection matter” to an Indian child’s tribe, is limited to foster care placement and termination of parental rights proceedings.
We therefore reverse the court of appeals and remand the matter to the district court. On remand, the district court shall reopen its file, shall reappoint a guardian ad litem for the child, and shall proceed with the preadoptive placement of the child, respecting the placement preferences of 25 U.S.C. § 1915.
Reversed and remanded.
STRAS, J., took no part in the consideration or decision of this case.

. 25 U.S.C. § 1911(b) provides:
In any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child’s tribe, the court, in the absence of good cause to the contrary, shall transfer such proceeding to the jurisdiction of the tribe, absent objection by either parent, upon the petition of either parent or the Indian custodian or the Indian child's tribe: Provided, That such transfer shall be subject to declination by the tribal court of such tribe.